Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 1 of 9




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 12, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 2 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 3 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 4 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 5 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 6 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 7 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 8 of 9
Case 4:18-cv-00171 Document 112 Filed on 04/12/21 in TXSD Page 9 of 9
